Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0110967, filed on 09/17/2018.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/28/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
4.	Claims 1-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 11,341,875. This is a statutory double patenting rejection.
5.	Regarding claim 1, the current application is mapped as follow: 
	A display device [Claim 1, line 1], comprising: a substrate including a display area and a peripheral area peripheral to the display 5area [Claim 1 lines 1-3]; a plurality of pads disposed in a pad area, wherein the pad area is disposed in the peripheral area and the pad area includes an integrated circuit (IC) [Claim 1, lines 4-6]; and a first crack detecting line connected to a first pad and a second pad at a first node, and a third pad at a second node, wherein the first crack detecting line is disposed in the peripheral 10area between the first node and the second node [Claim 1, lines 7-10].
	Note: Claim 1 of the present application is a broader version of claim 1 of US Patent 11,341,875. 
6.	Claims 2, 3, 4, 5, 6, 7, 8, 9, 10 maps (and are rejected) with (over) claims 2, 3, 4, 5, 6, 7, 8, 9, 10 of the US Patent 11,341,875 respectively. 
7.	Claims 11-12 are also rejected as they further limit claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-4, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Lee et al. (US 2018/0033354). (“Lee”).
10.	Regarding claim 1, Lee teaches A display device [Figures 1-10, a display device is shown], comprising: a substrate including a display area and a peripheral area peripheral to the display area [Figures 1-3, 7-9, a substrate SUB is shown including a display area and a peripheral area NDA]; 5a plurality of pads disposed in a pad area, wherein the pad area is disposed in the peripheral area and the pad area includes an integrated circuit (IC) [Figures 1-3, a plurality of pads VP1, TP, DP in a pad area is shown, the pad area includes an IC, see T1, T2, T3]; and a first crack detecting line connected to a first pad and a second pad at a first node, and a third pad at a second node, wherein the first crack detecting line is disposed in the peripheral area between the first node and the second node [Figures 1-3, a first crack detecting line CD1 is shown connected to a first pad VP1 and a second pad TP at a first node, a third pad DP1 at a second node is shown].
11.	Regarding claim 2, Lee teaches wherein the first node is disposed outside the pad area [Figures 1-2, the first node is disposed outside/above the pad area (area with pads VP1, TP, DP)].
12.	Regarding claim 3, Lee teaches further comprising: 15a first wire connecting the first pad and the first crack detecting line, and a second wire connecting the second pad and the first crack detecting line, wherein the first wire and the second wire are disposed in the same layer, and the first crack detecting line is disposed in a different layer from the first and second wires [Figures 1-2, 9, a first wire ML1 and a second wire ML2 are shown].
13.	Regarding claim 4, Lee teaches further comprising: a second crack detecting line connected to a fourth pad, and a fifth pad, wherein the second crack detecting line is disposed in the peripheral area, is disposed at the same side of the display area with the first crack detecting line, and is closer to the display area than the first crack detecting line [Figures 1-2, a second crack detecting line CD2 is shown, CD2 is closer to the display area DA as illustrated in figures].
14.	Regarding claim 7, Lee teaches wherein the IC disposed in the pad area is configured to test for a crack of the display device [Figures 1-3, the IC (transistor) is disposed in the pad area to test for a crack of the display device].
15.	Regarding claim 8, Lee teaches wherein the IC disposed in the pad area is configured to test for a crack of the display device [Figures 1-3, the IC (transistor) is configured to test for a crack].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0033354) in view of Kim et al. (US 2016/0351093). (“Kim”).
18.	Regarding claim 5, Lee teaches further comprising: a second crack detecting line connected to a fourth pad and a fifth pad at a third node, and to a sixth pad at a fourth node, wherein the second crack detecting line is disposed in the peripheral area between the third node and the fourth node, is disposed at the same side of the 30display area with the first crack detecting line, and is closer to the display area than the first crack detecting line [Figures 1-2, a second crack detecting line CD2 is shown].
 Lee does not explicitly teach25Attorney Docket No. 8071-920 (OPP20182074US) a third crack detecting line connected to a seventh pad, and an eighth pad, and is disposed in a bendable area in the peripheral area.
However, Kim teaches a third crack detecting line connected to a seventh pad, and an eighth pad, and is disposed in a bendable area in the peripheral area [Figures 1-2, a third crack detecting line CD11 is shown, the line is bendable, see bendable substrate].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Lee with Kim. Doing so would allow Lee to comprise a third crack detecting line in the display device to improve crack detection and system design.
	Note: no prior art rejection has been made for claims 6, 9-12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868